UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                               )
HS SOLUTIONS, INC. et al.,                     )
                                               )
                Plaintiffs,                    )
                                               )
       v.                                      )      Civil Action No. 18-cv-2355 (TSC)
                                               )
                                               )
L. FRANCIS CISSNA, Director, U.S.              )
Citizenship and Immigration Services,          )
                                               )
                Defendant.                     )
                                               )

                                  MEMORANDUM OPINION

            Plaintiffs HS Solutions, Incorporated and Prabina Mohapatra filed this action alleging

 that a decision of the Defendant, relating to an H-1B visa application, was arbitrary and

 capricious. On May 8, 2019, Defendant filed a motion to dismiss arguing that the decision

 Plaintiffs challenge has been vacated. Defs. Mot. to Dismiss pp 4-5.

         Pursuant to Local Civil rule 7(b), “[w]ithin 14 days of the date of service [of a motion],

 an opposing party shall serve and file a memorandum of points and authorities in opposition to

 the motion. If such memorandum is not filed within the prescribed time, the Court may treat

 the motion as conceded.” More than fourteen days have passed and Plaintiffs have not filed an

 opposition or sought an extension.

         Accordingly, by separate order, the court will grant Defendant’s motion and dismiss

 this action.

  Date: May 29, 2019

                                               Tanya S. Chutkan
                                               TANYA S. CHUTKAN
                                               United States District Judge